Name: Regulation (EEC) No 1052/75 of the Commission of 23 April 1975 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/ 14 Official Journal of the European Communities 24. 4. 75 REGULATION (EEC) No 1052/75 OF THE COMMISSION of 23 April 1975 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (') of 20 October 1970 on the common organ ­ ization of the market in fishery products , as last amended by Regulation (EEC) No 2682/74 (2 ), and in particular Articles 18 (6) and 27 thereof ; Whereas detailed rules for determining the entry price for certain fishery products were fixed by Commission Regulation (EEC) No 1109/71 (3 ) of 28 May 1971 , as last amended by Regulation (EEC) No 3561 /73 (4 ) ; Whereas reference prices have been fixed for most of the products listed in Annex IV (B) of Regulation (EEC) No 2142/70 by Regulation (EEC) No 1051 /75 (5 ) amending Regulation (EEC) No 3326/74 of 23 April 1975 fixing for the 1975 fishing year refer ­ ence prices for fishery products ; whereas detailed rules for determining the entry prices provided for under Article 18 (3) of Regulation (EEC) No 2142/70 should therefore be fixed for these products ; whereas , having regard to the experience acquired in applying Regulation (EEC) No 1109/71 , its application should be extended to the abovementioned products ; whereas , in addition , application of the provisions of Regulation (EEC) No 1109/71 should be extended to all of the products listed in Annexes IV (B) and II to Regulation (EEC) No 2142/70 ; Whereas, in order to enable entry prices to be deter ­ mined for the products in question , it is necessary to extend the list of representative Community import markets and ports ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1109/71 is amended to read as follows : ' For the purpose of determining entry prices for the products specified in Annexes I (A) and (C), II and IV (B) to Regulation (EEC) No 2142/70 , Member States shall communicate to the Commis ­ sion , for each of these products and for each repre ­ sentative import market or representative port of import :  the daily quotations for each quality class or presentation of the products for which records are kept,  the origin of the product,  the marketing stage at which the quotations have been recorded ,  the quantities involved , showing in each case the different quality classes or presentations for each product.' Article 2 Annex II to Regulation (EEC) No 1109/71 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1975 . For the Commission P. J. LARDINOIS Member of the Commission (') OJ No L 236, 27. 10 . 1970 , p. 5 . (2 ) OJ No L 288 , 25 . 10 . 1974, p. 3 . (3 ) OJ No L 117, 29 . 5 . 1971 , p. 18 . (4 ) OJ No L 361 , 29 . 12 . 1973 , p . 64 . ( 5 ) See page 13 of this Official Journal . 24. 4. 75 Official Journal of the European Communities No L 104/ 15 ANNEX Representative import markets and ports Ostend BELGIUM : Fresh products : Frozen products GERMANY : Fresh products : Bremerhaven Cuxhaven Hamburg Kiel Bremerhaven Cuxhaven Hamburg Kiel Frozen products : Hirtshals Skagen DENMARK : Fresh products : Frozen products FRANCE : Fresh products : Bordeaux Boulogne-s/mer Concarneau Halles de Rungis Lorient Marseille All markets and portsFrozen products : IRELAND : Fresh products : Frozen products : ITALY : Fresh products : Frozen products : NETHERLANDS : Fresh products : Frozen products : UNITED KINGDOM Fresh products : Frozen products : IJmuiden Scheveningen IJmuiden Scheveningen Grimsby Grimsby/Hull